        Case 7:21-cv-00027-WLS-MSH Document 5 Filed 03/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

S.N.,                                      :
                                           :
                      Petitioner,          :
                                           :
v.                                         :      CASE NO. 7:21-CV-27-WLS-MSH
                                           :            28 U.S.C. § 2241
Warden, IRWIN COUNTY                       :
DETENTION CENTER, et al.,                  :
                                           :
                 Respondents.              :
_________________________________

                                         ORDER

        Petitioner filed an application for habeas corpus relief under 28 U.S.C. § 2241 (ECF

No. 1) on March 10, 2021. Respondents timely filed a Return (ECF No. 4) on March 15,

2021. They seek additional time to file a comprehensive response. Resp’ts’ Return 2, ECF

No. 4. Respondents’ request for additional time is granted. They have thirty (30) days

from today to file a comprehensive response to the above captioned habeas application.

Within fifteen (15) days thereafter, Petitioner should file a reply. The Court will consider

whether to hold an evidentiary hearing once briefing is complete.

        SO ORDERED, this 16th day of March, 2021.

                                               /s/ Stephen Hyles
                                               UNITED STATES MAGISTRATE JUDGE
